HUGHES, District Judge.
This is plainly a case of salvage, and a case for a liberal salvage reward. The Carrie was in a helpless condition; her own crew powerless to save her, and hopeless of doing so. Her master called upon the owner of the Mary to undertake the rescue of his vessel, and spoke of 50 or 75 per cent, of the value raised as the probable reward. The fact that no anchor was thrown out, and no light put up, conclusively evidenced abandonment. It can hardly be said that in a case of abandonment in a river, with the land of each shore in sight, there was no animus recuperandi. But, if this like abandonment liad occurred on the high seas, the case would have been one of absolute derelict. The vessel was in imminent peril. She was likely either to sink, and to be crushed on the bottom by tbe powerful steamers soon to pass up and down, or, if she had continued afloat, she was liable to be collided with and sunk by the same great *984vessels. The mere fact that the work of saving occupied the Mary only two or three hours does not materially affect the case. In the case of The Blackwall, 10 Wall. 1, where fire engines from San Francisco put out a fire on the steamer in the harbor in 80 minutes, the supreme court of the United States sanctioned an award of many thousands of dollars salvage. Beally, the only open question in the case is, what shall be the amount of award? I consider the value of the Carrie after she was delivered at Blair’s wharf was $2,400. I will give a decree for a fourth of this value; that is to say, for $600. As to the portion of-the cargo that was saved, I will give a decree for half its net value.